Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing (Letterhead of Deloitte & Touche LLP) Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 31, 2005 relating to the financial statements of Umpqua Holdings Corporation appearing in the Annual Report on Form 10-K of Umpqua Holdings Corporation for the year ended December 31, 2006. /s/ Deloitte & Touche LLP Portland, Oregon July 20, 2007
